United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
NATIONAL AERONAUTICS SPACE
ADMINISTRATION, JOHN F. KENNEDY
SPACE CENTER, Kennedy Space Center, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-850
Issued: September 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 28, 2008 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs’ dated July 13, 2007 denying her claim that her back
condition was employment related. She also appealed an October 25, 2007 nonmerit decision
denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant established that she sustained a back injury causally
related to her October 25, 2006 employment incident; and (2) whether the Office properly denied
her request for merit review of her claim under 5 U.S.C. § 8128.

FACTUAL HISTORY
On October 30, 2007 appellant, then a 48-year-old engineer, filed a traumatic injury
claim alleging that on October 25, 2006 she injured her back when she turned sharply while
seated.
In October 31, 2006 treatment notes, Dr. Robert B. McShane, a treating Board-certified
orthopedic surgeon, noted that appellant injured her back on October 22, 2006 when she twisted
her back after turning quickly.
By letter dated February 22, 2007, the Office informed appellant that the evidence of
record was insufficient to support her claim. She was advised as to the type of medical and
factual evidence that was required to support her claim.
By decision dated March 22, 2007, the Office denied appellant’s claim on the grounds
that she failed to establish fact of injury. It found that, while the evidence established the
October 25, 2006 employment incident, there was no medical evidence diagnosing a condition as
a result of the incident.
Subsequent to the March 22, 2007 decision, the Office received additional evidence
including treatment notes by Dr. McShane for the period December 22, 2006 to April 17, 2007.
He noted that appellant was working full duty in all the treatment notes. On December 22, 2006
Dr. McShane reported that she had diffuse tenderness upon palpitation of her lower back along
with restricted side bending and forward flexion. He noted on January 23, 2007 that appellant
had “minimal tenderness and spasm on the right and left side of her back” and good side bending
and forward flexion. On February 20, 2007 Dr. McShane reported that she had “some pain in the
right side of her low back” along with restricted side bending and forward flexion. In a
March 20, 2007 treatment note, he reported that appellant remained “tender diffusely to deep
palpation and across her low back. In April 17, 2007 treatment notes, Dr. McShane reported that
she had diffuse tenderness upon deep palpitation of her lower back. He diagnosed a herniated
nucleus pulposus times two. Dr. McShane also stated that appellant had “a definite date of injury
and definite mechanism of injury” and attributed her problems to her work.
On April 26, 2007 appellant requested reconsideration and submitted evidence in support
of her claim including treatment notes by Dr. McShane for the period October 31, 2006 to
April 17, 2007 and a November 4, 2006 magnetic resonance imaging (MRI) scan.
A November 4, 2006 MRI scan revealed L4-5 and L5-S1 central disc protrusion with
mild L3-4 disc bulging without herniated nucleus pulposus.
On October 31, 2006 Dr. McShane reported that appellant injured herself on October 22,
2006 when she turned quickly and injured her back. He noted x-ray interpretations showed mild
degenerative changes. Dr. McShane stated that appellant had a history of an L3-4 herniated
nucleus pulposus and recommended an MRI scan be performed. Dr. McShane reported diffuse
tenderness upon deep palpation across appellant’s lower back in treatment notes dated
November 21 and December 15, 2006. In the November 21, 2006 notes, he noted that a recent
MRI scan revealed an L4-5 and L5-S1 herniated nucleus pulposus.

2

Subsequent to appellant’s reconsideration request, the Office received treatment notes for
the period February 20 to May 15, 2007 by Dr. McShane. In May 15, 2007 treatment notes,
Dr. McShane reported that appellant had pain along with restricted side bending and forward
flexion and “a lot of aching across the low back.”
By decision dated July 13, 2007, the Office affirmed as modified the denial of appellant’s
claim. It found that she had established fact of injury, but failed to establish that the diagnosed
condition was caused or aggravated by her October 25, 2006 employment incident.
On October 9, 2007 appellant requested reconsideration and submitted a July 20, 2007
report by Dr. McShane in support of her request. She noted the evidence established that she
sustained a herniated nucleus pulposus at L4-5 and L5-S1. Dr. McShane stated that appellant
was being treated for the conditions arising from her “traumatic injury of October 25, 2006.”
By decision dated October 25, 2007, the Office denied appellant’s request for
reconsideration of the merits of her claim.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act1 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 An employee seeking benefits under the Act has the burden of proof to
establish the essential elements of her claim including the fact that the individual is an employee
of the United States within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
1

5 U.S.C. § 8101 et seq.

2

5 U.S.C. § 8102(a).

3

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Paul Foster, 56 ECAB 208 (2004); see also Katherine J. Friday, 47 ECAB 591 (1996).

5

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS -- ISSUE 1
The Office accepted that the October 25, 2006 employment incident occurred as
appellant alleged, i.e., that she turned around quickly in her chair and felt a sharp pain in her arm
and back. However, it found that the medical evidence of record was insufficient to support a
causal relationship between her diagnosed condition and the accepted employment incident. The
Board finds that appellant has not met her burden of proof in establishing that the October 25,
2006 incident caused a personal injury sustained in the performance of duty.
Appellant provided various treatment notes and reports from Dr. McShane, who noted in
all the treatment notes that appellant was working full duty. Dr. McShane diagnosed a herniated
nucleus pulposus in treatment notes dated November 21, 2006 and April 17, 2007. In the
April 17, 2007 notes, he attributed appellant’s herniated nucleus pulposus to her employment
injury. In support of this conclusion, Dr. McShane noted that appellant had “a definite date of
injury and definite mechanism of injury.” However, he did not discuss the etiology of
appellant’s condition or relate it to her work in the November 21, 2006 note. While
Dr. McShane attributed appellant’s condition to her work injury in his April 17, 2007 treatment
notes, he does not note the date of injury nor provide any explanation as to how the condition
was caused by the incident beyond noting a “definite mechanism of injury.” The Board has held
that a medical report which does not offer a detailed opinion on causal relationship is of limited
probative value on that issue.10 Moreover, Dr. McShane did not note the October 25, 2006 date
of injury, he noted October 22, 2006 instead, nor did he describe how the incident of sharply
turning in her chair at work would have caused the diagnosed condition. The Board finds that,
without additional explanation and rationale,11 the physician’s statement which attributed his
condition to appellant’s employment is insufficient to establish that she experienced a work

6

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Conard Hightower, 54 ECAB 796
(2003); Leslie C. Moore, 52 ECAB 132 (2000).
7

L.D., 58 ECAB ___ (Docket No. 06-1627, issued February 8, 2007); Tomas Martinez, 54 ECAB 623 (2003);
Gary J. Watling, 52 ECAB 278 (2001).
8

Roy L. Humphrey, 57 ECAB 238 (2005); John W. Montoya, 54 ECAB 306 (2003).

9

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Judy C. Rogers, 54 ECAB 693 (2003).

10

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
11

Id.

4

injury which directly caused her diagnosed condition. The Board finds that Dr. McShane’s
reports fail to establish that the June 5, 2007 employment incident caused a diagnosed condition.
LEGAL PRECEDENT -- ISSUE 2
The Act12 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.13 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.14
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.15 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.16
ANALYSIS -- ISSUE 2
The Board finds that appellant’s request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law. With
regard to the evidence submitted with her request, she submitted a new report dated July 20,
2007 by Dr. McShane. This report is duplicative of Dr. McShane’s prior opinion that appellant’s
herniated nucleus pulposus is employment related. The Board has held that evidence that repeats
or duplicates that already of record does not constitute a basis for reopening a claim for merit
review.17

12

See supra note 1.

13

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

14

20 C.F.R. § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

15

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

16

Id. at §10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

17

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).

5

Appellant has not submitted any relevant and pertinent new evidence, advanced a legal
argument not previously considered by the Office, nor argued that the Office erroneously
interpreted a specific point of law. Thus, she has not met the criteria to have the Office reopen
her case for review on the merits.18
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a back injury causally related to the October 25, 2006 employment incident. The
Board also finds the Office properly denied her request for a merit review.
ORDER
IT IS HEREBY ORDERED THAT decisions of the Office of Workers’ Compensation
Programs dated October 25 and July 13, 2007 are affirmed.
Issued: September 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

18

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on the merits).

6

